Citation Nr: 0115377	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  97-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed attention 
deficit disorder (ADD).  

2.  Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for 
residuals of a left testicle orchiectomy due to non-
seminomatous germ cell tumor, currently evaluated as 30 
percent disabling effective on the effective date of service 
connection.  

3.  Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for 
chondromalacia of the right patella.  

4.  Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for chronic 
sprain of the right acromioclavicular (AC) joint with 
tendonitis, currently evaluated as 10 percent disabling, 
effective on the effective date of service connection.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1983 to March 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the RO which 
granted service connection, at the noncompensable rate, for a 
left testicle orchiectomy, chronic sprain of the right AC 
joint and chondromalacia of the right patella.  The RO denied 
service connection for a left knee condition, mechanical low 
back pain, ADD, bilateral pes planus and the residuals of 
exposure to smoke.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1997.  

Thereafter, a May 1998 Hearing Officer's rating decision 
granted service connection for arthritis of the lumbar spine 
rated at 10 percent disabling, bilateral pes planus rated as 
noncompensable, and retroperitoneal lymph node dissection 
rated at a noncompensable level.  As a Notice of Disagreement 
is not of record regarding increased ratings for these 
conditions, or for the denial of service connection for the 
residuals of exposure to smoke, they are not in appellate 
status at this time.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000).  

The case was remanded by the Board to the RO in July 1999 for 
additional development of the record.  

Thereafter, in a May 2000 rating decision, service connection 
was granted for a left knee disability rated at a 
noncompensable level.  As Notice of Disagreement as to the 
initial noncompensable rating assigned has not been received, 
this issue is not in appellate status and before the Board at 
this time.  

Also included in the May 2000 rating decision was an increase 
in the rating for the service-connected left testicle 
orchiectomy to 30 percent disabling effective on December 15, 
1998.  (The 30 percent rating was later assigned an earlier 
effective date of March 8, 1997, the effective date of 
service connection.)  

The RO also granted service connection and assigned a 30 
percent rating for a major depressive disorder, effective on 
January 10, 2000, in the May 2000 rating action.  

Thereafter, in a September 2000 rating decision, the initial 
noncompensable rating for the service-connected chronic 
sprain of the right AC joint with tendonitis was increased to 
10 percent, effective from date of the grant of service 
connection.  





FINDINGS OF FACT

1.  The competent evidence of record establishes that the 
veteran's ADD unequivocally existed prior to his enlistment 
in active military service and did not permanently increase 
in severity therein.  

2.  The veteran's service-connected left testicle orchiectomy 
is shown to have been productive of anatomical loss and 
anejaculation with possible nonfunctioning of the right 
testicle since service.  

3.  The veteran's service-connected chondromalacia of the 
right patella is shown to have been productive of slight 
discomfort with movement, slight limitation of motion, 
complaints of slight stiffness and slight pain on motion, and 
occasional buckling since service; neither instability or 
recurrent subluxation nor cartilage damage with frequent 
episodes of locking and effusion is shown; and no major or 
other significant complaint in daily activity of living was 
demonstrated.  

4.  The veteran's service-connected chronic sprain of the 
right AC joint is shown to have been productive of some 
painful motion due to tendonitis with slight stiffness and 
decreased endurance since service; neither weakness or 
instability nor functional limitation at shoulder level is 
not demonstrated.  



CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the 
veteran's ADD existed prior to service, and the presumption 
of soundness with regard to that issue is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1131 (West 1991 & Supp. 2000).  

2.  The veteran's pre-existing ADD is not due to disease or 
injury that was aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303, 3.304, 3.306 (2000).  

3.  The claim for the assignment of an initial rating in 
excess of 30 percent from the effective date of the grant of 
service connection for the left testicle orchiectomy is 
denied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b including 
Diagnostic Codes 7524 (2000).  

4.  The criteria for the assignment of an initial 10 percent 
rating from the effective date of the grant of service 
connection for the chondromalacia of the right patella have 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5003, 5014, 5257, 5259, 5260, 5261 (2000).  

5.  The criteria for the assignment of an initial rating in 
excess of 10 percent from the effective date of the grant of 
service connection for the chronic sprain of the right AC 
joint with tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 
5003, 5024, 5201 5203 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issues on appeal in this case in light of the 
new law.  Nonetheless, the Board finds that, even though the 
RO did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled as discussed 
hereinbelow.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

With regard to the claim of service connection for ADD, the 
record here reflects that the veteran was notified in a July 
1999 rating decision, a May 1998 Hearing Officer's rating 
decision, an August 1997 Statement of the Case and a June 
1998 Supplemental Statement of the Case that the ADD was 
found to have preexisted service and that it was not 
aggravated beyond normal progression during service.  That is 
the key with respect to this issue and the rating decision, 
as well as the Hearing Officer's decision, the Statement of 
the Case and the Supplemental Statement of the Case informed 
the veteran what was needed to substantiate his claim of 
service connection for ADD.  

With regard to the veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection for 
left testicle orchiectomy, the record reflects that the 
veteran was notified in a May 2000 rating decision and 
Supplemental Statement of the Case that he was entitled to an 
initial 30 percent rating for the service-connected left 
testicle orchiectomy because the left testicle was found to 
be nonfunctioning.  That is the key with respect to this 
issue and the rating decision, as well as the Supplemental 
Statement of the Case informed the veteran what was needed to 
substantiate his claim of increase.  

With regard to the veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection for 
chondromalacia of the right patella, the record reflects that 
the veteran was notified in rating decisions dated July 1997, 
May 1998 and May 2000 and Supplemental Statements of the Case 
dated June 1998 and May 2000 informed the veteran that 
medical evidence did not confirm compensable limitation of 
motion, or subluxation and/or lateral instability of the 
right knee.  That is the key with respect to this issue, and 
the rating decisions, as well as the Supplemental Statements 
of the Case informed the veteran what was needed to 
substantiate his claim.  

Finally, with regard to the veteran's dissatisfaction with 
the initial rating assigned following a grant of service 
connection for chronic sprain of the right AC joint with 
tendonitis, the record reflects that the veteran was notified 
in a September 2000 rating decision and Supplemental 
Statement of the Case that the initial rating for the 
service-connected chronic sprain of the right AC joint with 
tendonitis was increased to 10 percent due to motion limited 
by pain with tendonitis.  That is the key with respect to 
this issue, and the rating decision and the supplemental 
statement of the case informed the veteran what was needed to 
substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the aforementioned rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claims.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  
The veteran has also been afforded VA examinations with 
respect to all issues on appeal to fully evaluate the current 
severity of the service-connected disabilities as well as to 
determine the etiology of the claimed ADD.  

In the circumstances of this case, to remand the case with 
regard to these issues would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claim of 
service connection for ADD or the claims for increase.  


I.  Service Connection for ADD

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

In this case, the examination at induction was negative for 
any complaints, findings, or diagnosis of ADD.  As such, the 
veteran is entitled to the presumption of soundness with 
respect to that condition.  However, the Board finds that the 
record includes clear and unmistakable evidence to rebut the 
presumption.  

The service medical records show a history as reported by the 
veteran of having had ADD symptoms since childhood.  
Specifically, a January 1995 psychological evaluation 
document noted that the veteran's reported symptoms since 
childhood included those of restlessness, impulsiveness and 
distractibility.  The veteran's mother reportedly indicated 
that the veteran had committed a number of impulsive acts 
without consideration of their consequences during childhood.  

The veteran reportedly received numerous suspensions in 
school for acts such as throwing a chair out of a window, 
inciting fellow students to throw snap-pops at the 
unsuspecting teacher and splattered ink on a ceiling.  The 
veteran also noted a history of distractibility to include 
problems with reading comprehension.  He noted that, in Navy 
nuclear school, he nearly flunked out because of problems 
concentrating while studying.  However, he finished in the 
top of his class during the hands-on prototype phase.  

In conclusion, the veteran noted a history of the following 
ADD/hyperactivity symptoms:  not attending to details, not 
sustaining attention, not attending to others during 
conversation, not completing tasks, avoiding tasks that 
required sustained attention, being easily distracted and 
forgetful, being fidgety, often "on the go," interrupting 
others, impatience, difficulty remaining in his seat, and 
excessive activity as a child.  The veteran's mother 
confirmed hyperactivity before the age of seven.  

Notwithstanding the veteran's reported history at induction, 
the January 1995 psychological evaluation report clearly 
establishes that the veteran and his mother then admitted 
lifelong problems with ADD and hyperactivity.  Based upon 
this history, the RO concluded that the veteran's disability 
pre-existed service.  

Likewise, in January 2000, a VA examiner noted that the 
veteran reported that he was "always considered a 
hyperactive kid" and, by the fifth grade, he reported that 
he "had definite conduct problems with poor concentration."  
Based on this information, the VA medical examiner opined 
that the veteran's ADD and hyperactivity disorder had pre-
existed service.  

On the basis of the foregoing, the Board finds that, as 
regards the veteran's ADD, the presumption of soundness upon 
entry into active duty is rebutted.  See Doran v. Brown, 6 
Vet. App. 283 (1994) (The veteran's statements of pre-
existence, in addition to other evidence establishing that 
fact, may be enough to rebut the presumption of soundness 
based on clear and unmistakable evidence.)  

The Board notes, as the veteran's disability is shown to have 
pre-existed service, a determination must then be made as to 
whether the veteran's preexisting ADD underwent an increase 
in severity during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. 3.306(b) (1999).   

In this case, the medical evidence, the Board finds, 
establishes that the veteran's disability did not, in fact, 
undergo an increase in severity during service.  During the 
veteran's January 1995 psychological evaluation, the 
veteran's current symptomatology was compared to that as 
reported by the veteran and his mother dating back to the 
veteran's childhood.  

In other words, neither the veteran nor his mother indicated 
a worsening of his symptoms since childhood.  In fact, the 
veteran related his then current symptoms to difficulty with 
his marriage and specifically noted that his ADD symptoms had 
not interfered with his military service.  It is pertinent to 
note in this regard that service connection has already been 
granted for a major depressive disorder.  

In the Hunt case, cited to hereinabove, the Court held that 
the presumption of aggravation did not apply to a veteran 
with a preexisting disorder when the medical evidence showed 
only temporary defects during military service and that the 
veteran was asymptomatic at separation.  Id.; see also Sondel 
v. West, No. 98-719 (U. S. Vet. App. Nov. 18, 1999).  

On the basis of the foregoing, the Board must conclude that 
aggravation of the veteran's pre-existing ADD by his active 
military service has not been established, and that the claim 
of service connection for ADD must be denied.  The 
preponderance of the evidence is against the claim; hence, 
the benefit-of-the-doubt doctrine is inapplicable.  See 38 
U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


II.  Increased Rating Claims

In general, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

Under 38 C.F.R. § 4.31 (2000), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  


A.  Left Testicle Orchiectomy 

Historically, in a July 1997 rating decision, service 
connection was granted and a noncompensable rating assigned 
for the residuals of a left testicle orchidectomy due to non-
seminomatous germ cell tumor  

The veteran disagreed with the initial noncompensable rating 
asserting that his inability to ejaculate and related 
infertility problems warranted a higher rating.  In a May 
2000 rating decision, the initial rating was increased to 30 
percent effective on the effective date of service 
connection.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7524, a 
noncompensable rating is assigned for the removal of one 
testicle.  A 30 percent rating is assigned for removal of 
both testicles.  It is also noted that where one testis is 
removed as the result of a service-incurred injury or 
disease, with the absence or nonfunctioning of the other 
testis unrelated to service, an evaluation of 30 percent will 
be assigned for the service-connected testicular loss.  

The Board finds that, based on the veteran's complaints of 
anejaculation and infertility, the maximum 30 percent 
evaluation is warranted for the veteran's service-connected 
residuals of a left testicle orchidectomy.  Thus, his claim 
for increase must be denied.  

Moreover, because the veteran is already receiving the 
maximum disability rating available under the rating 
schedule, since the effective date of service connection, an 
evaluation in excess of 30 percent is not for consideration.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board, however, notes that 38 C.F.R. § 3.321(b)(1) 
provides that where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service- 
connected disability, then an extraschedular evaluation will 
be assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  

Because the clinical findings have not presented such an 
exceptional or unusual disability picture with such related 
factors as frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards in this case and the veteran has not specifically 
raised this issue, the Board finds that consideration of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
appropriate.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Moreover, the Board notes that the veteran is already in 
receipt of Special Monthly Compensation based on the loss of 
use of a creative organ, which the Board finds more 
accurately reflects the level of disability than would the 
assignment of an extraschedular rating with regard to this 
issue.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected left testicle 
orchiectomy as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.  




B.  Chondromalacia of the Right Patella

The veteran contends that the service-connected 
chondromalacia of the right patella is severe enough to 
warrant a compensable evaluation since the original grant of 
service connection.  

The May 1997 x-ray studies of the right knee were essentially 
negative.  There was no evidence of acute fracture.  
Alignment was normal.  There was mild prominence of the 
tibial spine medially.  There was no evidence for joint 
effusion.

At the March 2000 VA orthopedic examination, the veteran 
complained of stiffness of the right knee, particularly 
sitting with the knee bent in about a 90 degree position for 
a few minutes.  The veteran reported that he had to stand up 
or stretch out his knee with a popping noise to relieve 
stiffness.  Kneeling was almost impossible.  Occasional 
buckling two times per year was reported, also with a  little 
bit of pain, there was no pain at other times.  The veteran 
noted that he went to the gym at least two to three times per 
week for weight lifting and cardiovascular exercise.  He did 
not wear a brace.

On examination, the veteran was noted to be a well-built 
muscular type person in no acute distress.  The examiner 
noted that the veteran carried his four or five year old 
daughter in his arm from the waiting room to the examining 
room without difficulty after lifting her up from the chair 
without difficulty.  There was no gait abnormality to 
indicate pain in the knees.  Bilateral knee inspection showed 
no swelling and no erythema.  There was slight discomfort on 
the right patellar movement and crepitus was palpable.  The 
right knee range of motion was possible from 0 to 118 
degrees. Ligaments were intact and McMurray's test was 
negative.  

The assessment and diagnosis was that of patellofemoral 
syndrome.  The examiner noted that the veteran was muscular 
and had a strong well-built musculature on trace examination.  
The veteran went to the gym regularly for exercise.  Except 
for the above-mentioned complaints, there seemed to be no 
other major or other significant complaint in daily activity 
of living.  The veteran showed good muscle strength, strong 
bulk of the thigh and quadriceps muscles and had no 
difficulty lifting his daughter from the chair and walking 
with her in his arms.  

In rating the service-connected right knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260 and 5261.  In 
opinions of the General Counsel (VAOPGCPREC 23-97 and 9-98), 
it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

In this case, x-ray studies are negative for arthritis of the 
right knee.  However, under Diagnostic Code 5014, 
osteomalacia will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  Degenerative 
arthritis is rated under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 establishes, essentially, three 
methods of evaluating degenerative arthritis which is 
established by x-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by x-ray studies, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

Under Diagnostic Codes 5260 and 5261, the rating codes 
pertinent to limitation of motion of the knee, a 10 percent 
evaluation on the basis of limitation of motion of the knees 
requires limitation of extension of the knee to 10 degrees or 
limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  A 20 percent evaluation 
requires limitation of extension to 15 degrees and limitation 
of flexion to 30 degrees.  Id.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.   A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability. 

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

In this case, the medical findings in the March 2000 VA 
examination as noted herein above, indicated that the veteran 
had a range of motion from 0 to 118 degrees for the right 
knee.  Based on the rating schedule for limitation of motion 
of the knee as listed hereinabove, this stated range of 
motion would not reflect a compensable loss of movement.  

However, the Board must address whether the veteran's right 
knee disability warrants additional compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  Here, based on his 
evaluation, the examiner opined that the veteran had only 
mild right knee pain and mild patellofemoral crepitus some of 
the time.  

The VA examiner emphasized that the veteran frequently lifted 
weights at the gym and that, on examination, he did not have 
any trouble lifting his four or five year old daughter out of 
a chair and walking with her.  The examiner indicated that 
the veteran did not complain of difficulty with daily 
activity due to his right knee pain.  This disability 
picture, in the Board's opinion, is reflective of no more 
than mild discomfort with little functional loss of motion 
due to pain.  

The recent examination also showed that the medical evidence 
was negative for any findings of lateral instability or 
subluxation of the left knee related to the service-connected 
disability.  Furthermore, there was no evidence of damage of 
semilunar cartilage of either knee with frequent episodes of 
locking or joint effusion.  

Based on a review of the evidence in this case, the Board 
finds that a compensable rating of 10 percent, but no more, 
for the right knee disability is warranted.  The objective 
medical evidence shows findings reflective of mild disability 
of the right knee consistent with a 10 percent rating 
assigned for osteomalacia under Diagnostic Code 5014.  The 
medical evidence of record does not show that a rating in 
excess of 10 percent is warranted based on compensable 
limitation of motion, functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected right knee 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.  A 10 percent rating is warranted for the 
reasons and bases previously set forth as there is no 
additional evidence for review.  


C.  Chronic Sprain of the Right AC Joint with Tendonitis

Historically, a July 1997 rating decision granted service 
connection for chronic sprain of the right AC joint and a 
noncompensable rating was assigned.  Thereafter, in a 
September 2000 rating decision, the noncompensable rating was 
increased to 10 percent effective on the effective date of 
service connection based on a May 2000 VA examination finding 
of tendonitis of the right shoulder.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
remains in appellate status.  

The May 1997 x-ray studies of the right shoulder were 
unremarkable except for well-corticated density in the 
humeral head, most consistent with bony island.  

The veteran was afforded a VA orthopedic examination for 
evaluation of the right shoulder in May 2000.  The veteran 
complained of chronic on and off problem in the right 
shoulder with pain mostly with reaching for overhead objects 
or raking and shoveling for a prolonged period of time.  The 
veteran would resume the activity after a short period of 
rest.  

The veteran complained of occasional twinges with picking up 
or pulling objects.  The veteran denied any weakness or 
instability of shoulders.  Pain was noted as mentioned above 
and some lack of endurance was noted on prolonged use.  The 
veteran also reported some stiffness in the right shoulder.  
The veteran indicated that he could not sleep on his right 
side due to right shoulder pain.  

On examination, the veteran was noted as muscular and 
healthy-looking in no distress.  The veteran could dress and 
undress his shirt without a problem.  There was no swelling, 
no tenderness in the right shoulder and no muscle atrophy at 
all.  His right shoulder range of motion was normal in all 
directions.  Muscle strength was normal.  There was some pain 
on resisted internal rotation which was normal strength with 
some pain.  Impingement sign was mildly positive on the right 
shoulder with some pain about 120-degree elevation and 
beyond.  

The assessment and diagnosis was that of chronic right 
shoulder pain with mild impingement signs and chronic rotator 
cuff tendonitis with lack of endurance particularly for 
overhead use of the right arm such as changing electric bulb 
or overhead prolonged use of the right arm.  

Also, there was noted to be some lack of endurance with pain 
in shoveling and raking for prolonged use of the arm.  
However, after a few minutes rest when pain interfered with 
activity he could resume the activity again.  

In rating the veteran's service-connected right shoulder 
disability with tendonitis, all applicable diagnostic codes 
must be considered to include Diagnostic Codes 5201, 5203 and 
5024.  

The veteran's right shoulder disability is rated under 5203-
5024 due to tendonitis.  

Tendonitis, or tenosynovitis is rated on the limitation of 
motion of the affected part as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2000).  
Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  38 C.F.R. § 4.71a 
including Diagnostic Code 5003 (2000).  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Id.  The 10 and 20 percent 
ratings based on x-ray findings, as defined in Diagnostic 
Code 5003, are not for application when evaluating 
disabilities rated under Diagnostic Codes 5013 through 5024.  
Id.

Here, the affected part is the veteran's right shoulder.  
Diagnostic Code 5203, which governs ratings for impairment of 
the clavicle or scapula, assigns a 10 percent rating for 
nonunion of the clavicle or scapula without loose movement.  
A 20 percent rating is assigned for nonunion with loose 
movement.  Dislocation of the clavicle or scapula warrants a 
20 percent rating, which is the highest rating available 
under that Diagnostic Code.  

A 20 percent rating is for application under Diagnostic Code 
5201 for limitation of arm motion at the shoulder level of 
the major or minor side.  A 20 percent rating is also 
warranted for limitation of arm motion midway between side 
and shoulder level of the minor side.  A 30 percent rating is 
warranted for limitation of arm motion midway between side 
and shoulder level of the major side.  A 30 percent rating is 
also warranted where the minor arm motion is limited to 25 
degrees from the side.  Finally, a 40 percent rating is 
warranted where the major arm motion is limited to 25 degrees 
from the side.

In this case, the evidence of record shows that the veteran 
has normal range of motion of the right shoulder and 
experiences some pain and loss of endurance on occasion, 
particularly on lifting the right arm overhead.  Even 
assuming the right shoulder is the veteran's major shoulder, 
the Board finds that the severity of the veteran's service-
connected right shoulder disability does not warrant a 
compensable evaluation for limitation of motion or impairment 
of the clavicle or scapula under Diagnostic Codes 5201 or 
5203.  

However, the Board must address whether the veteran's right 
shoulder disability warrants additional compensation pursuant 
to 38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

Here, based on his evaluation, the examiner opined that the 
veteran had only mild right shoulder pain and some lack of 
endurance on raising the right arm overhead.  The examiner 
emphasized that the veteran needed only a short period of 
rest before resuming of physical activity due to lack of 
endurance and resulting pain of the right shoulder.  

Given the veteran's complaints of pain and the examiner's 
notation of lack of endurance on exertion, this disability 
picture, in the Board's opinion, is reflective of no more 
than mild discomfort with some functional loss due to lack of 
endurance due to pain.  As such, the Board finds that the 
initial 10 percent rating assigned based on the functional 
limitation due to tendonitis as diagnosed in the May 2000 VA 
examination is proper.  

The Board finds that the evidence of record does not show 
limitation of arm motion at shoulder level which would 
warrant a 20 percent rating under Diagnostic Code 5201.  The 
Board also notes that there is no evidence to show 
dislocation of the clavicle or scapula or nonunion with loose 
movement which would warrant a rating in excess of 10 percent 
under Diagnostic Code 5203.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected chronic sprain of 
the right AC joint with tendonitis as prescribed by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1999).  However, at 
no time since service has the service-connected disability 
been more disabling than as currently rated.  



ORDER

Service connection for the claimed ADD is denied.  

The claim for an initial rating in excess of 30 percent for 
the service-connected left testicle orchiectomy due to non-
seminoma is denied.  

An initial 10 percent rating for the service-connected 
chondromalacia of the right patella is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An initial rating in excess of 10 percent for the service-
connected chronic sprain of the right AC joint is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

